Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 37} I concur with the majority’s judgment and most of its analysis. However, I do not believe that Section 11, Article I of the Ohio Constitution and DR 8-102(B) are in conflict because I do not believe that the Ohio Constitution protects “false statements of opinion.”
{¶ 38} The majority indicates that there is a conflict between DR 8-102(B) and Section 11, Article I of the Ohio Constitution because DR 8-102(B) prohibits “false accusations against a judge” while the Ohio Constitution protects “certain *425false statements of opinion.” I believe that the Ohio Constitution protects opinions but not false statements of opinion.
{¶ 39} In support of its position, the majority cites In re Complaint Against Harper (1996), 77 Ohio St.3d 211, 229, 673 N.E.2d 1253, and McKimm v. Ohio Elections Comm. (2000), 89 Ohio St.3d 139, 144, 729 N.E.2d 364. The cited portion of McKimm merely holds that alleged defamatory statements must be examined from a reasonable reader’s perspective to distinguish fact from opinion. In Harper we recognized that an opinion is often “ ‘rhetorical hyperbole,’ ” which cannot reasonably be interpreted as stating actual facts. Harper, 77 Ohio St.3d at 229, 673 N.E.2d 1253, quoting Greenbelt Coop. Publishing Assn., Inc. v. Bresler (1970), 398 U.S. 6, 14, 90 S.Ct. 1537, 26 L.Ed.2d 6.
{¶ 40} I believe that a false statement of opinion connotes a deceitfulness that is absent in hyperbole. Accordingly, a distinction must be drawn between statements that may be reasonably interpreted by the ordinary reader as stating actual facts about an individual versus statements that can reasonably be interpreted by the reader as a free expression of an opinion only of the author. See Harper, 77 Ohio St.3d at 229, 673 N.E.2d 1253; McKimm, 89 Ohio St.3d at 144, 729 N.E.2d 364. Stating that a “false statement of opinion” is protected by the Ohio Constitution precariously and unnecessarily blurs the line between a mere opinion, which is protected by the Ohio Constitution, and a false statement of fact, which is not always protected.
{¶ 41} Accordingly, I believe that the better approach is to state that the Ohio Constitution protects opinions, but not false statements of opinion. Otherwise, I' concur with the majority.